Adams, .J.
1. vinEtrcE: lease. ' It was incumbent upon the plaintiff to prove the genuineness of the signature to the lease by a preponderance of evidence. Upon this point he testified that he was acquainted with his wife’s handwriting, and that in his opinion the signature was genuine. He was not allowed to testify that he saw her write it, because the transaction was between him and a person then deceased, and the defendant claimed through such person. Two bankers were called as experts, who testified, from a comparison of the signature in question with admitted genuine signatures, that they believed the signature in question to be genuine. On the other hand, the defendant testified that he was acquainted with his mother’s handwriting, and that in his opinion the signature in question was not genuine. He was corroborated by two bankers called as experts, who testified from a comparison of handwriting. So far the evidence might be regarded as substantially balanced. But the defendant called as a witness his brother, Hutchinson Bevier, a person thirty years old, who testified that he was acquainted *611■with his mother’s handwriting, and did not think that the signature in question was genuine. We are unable to say, therefore, that the preponderance of evidence is in favor of plaintiff.
Beversed..